                               Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 1 of 38 Page ID #:1


                     1         UTZURRUM LAW OFFICES, A.P.C.
                               Joe Utzurrum, Esq.
                     2         Cal Bar Number 171701
                               11620 Wilshire Blvd. Ste. 900
                     3         Los Angeles, California 90025
                               Tele 310.887.1837
                     4         Email joe@ulawoffices.com
                     5
                               Attorneys for Plaintiff, JOSEPH R.
                     6         MEEHAN
                     7
                     8
                     9
                                                    UNITED STATES DISTRICT COURT
                    10                            CENTRAL DISTRICT OF CALIFORNIA
                    11
                               JOSEPH R. MEEHAN,                        )   Case No.
                    12                                                  )
                                                 Plaintiff,             )   COMPLAINT FOR DAMAGES
                    13                                                  )   AND DEMAND FOR JURY TRIAL
                                           vs.                          )
                    14                                                  )   Judge:
                    15         NATASHA LOXTON aka NATASHA               )
                               HARRISON, OLIVIA HASLER and              )   Room:
                    16         PRISCILLA KELLY,                         )
                                                                        )   1.
                                                                         Libel
                    17                           Defendants,            )   2.
                                                                         Libel Per Se
                                                                        )   3.
                                                                         Trade Libel
                    18                                                  )
                                                                        )   4.
                                                                         False Light
                    19                                                  )   5.
                                                                         Intentional Infliction of
                    20                                                  )Emotional Distress
                                                                        )
                                                                      6. Negligent Infliction of Emotional
                    21                                                  )Distress
                                                                        )
                                                                      7. Permanent Injunction
                    22                                                  )
                                                                      8. Declaratory Relief
                    23               Plaintiff, JOSEPH R. MEEHAN, an individual, hereby, by and through
                    24         his counsel of record, allege as follows:
                    25                                 I. JURISDICTION AND VENUE
                    26         1. This court has original jurisdiction under 28 U.S.C. §1332, because all
                    27            Plaintiffs are citizens of the state of California and all defendants are
                    28            citizens of states other than the state of California. Additionally, the
                                                                                             Complaint for Damages and
UTZURRUM LAW OFFICES, A.P.C.                                                                      Demand for Jury Trial
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 2 of 38 Page ID #:2


       amount in controversy in this matter exceeds $75,000.00, exclusive of
 1     costs and interests as more specifically plead infra.
 2 2. Venue is proper under U.S.C. §1391(b)(2), because a substantial amount
 3    of the events and omissions giving rise to the claim occurred in the Central
 4    District of California, and otherwise were knowingly directed at harming,
 5     and did harm, a citizen of the City of Los Angeles and State of California
 6     and the citizen’s ability to take part in his occupation within the State of
 7     California, as more specifically plead infra.
 8                                    II. PARTIES
 9 3. Plaintiff, JOSEPH R. MEEHAN (Meehan or Plaintiff) is, and was, at all
10    times relevant, domiciled in Los Angeles, California and thus a citizen of
11    California. Plaintiff is referred to in the complaint herein by “Joey Ryan”
12     which is one of Plaintiff’s professional wrestling pseudonym or persona.
13 4. Defendant, Natasha Loxton also known as “Natasha Harrison” (Loxton)
14    is, and was, at all relevant times, domiciled in Wales and thus a citizen of
15    Wales.
16 5. Defendant, Olivia Hasler (Hasler), also known as, “Penelope Ford”, is,
17    and was, at all relevant times, domiciled in state of Florida and thus a
18    citizen of Florida. Hasler performs as a professional wrestler and
19     entertainer under the pseudonym “Penelope Ford”.
20 6. Defendant, Priscilla Kelly (Kelly) is, and was at all relevant times,
21    domiciled in the State of Georgia and thus a citizen of the State of
22    Georgia.
23                     III. FACTS COMMON TO ALL CLAIMS
24 7. In early 2000, Plaintiff began training to become a professional wrestler of
25    the kind that is a theatrical performance as opposed to the competitive
26    Olympic style Greco-Roman and freestyle wrestling.
27
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            2
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 3 of 38 Page ID #:3


     8. Before making his debut, Plaintiff spent approximately seven months
 1     training, which included fitness training, learning wrestling moves and
 2     learning how to develop a character and persona that an audience would
 3     find entertaining, among other things.
 4 9. Plaintiff made his professional wrestling debut on or about September
 5    2000.
 6 10. Plaintiff wrestled using various names, personas and characters, with
 7     his most notable being that of “Joey Ryan”. The character and persona of
 8     “Joey Ryan” was created and used in wrestling shows by Plaintiff
 9     beginning on or about 2001.
10 11. Plaintiff was also involved in wrestling promotions and in one instance
11    was one of six founders of a successful Southern California promotions
12     called Pro Wrestling Guerrilla, known as “PWG”.
13 12. Plaintiff formed and is the principal of “Bar Wrestling” wherein the
14    wrestling shows promoted by Bar Wrestling would be held in various bars
15     in Southern California, including and notably, a popular establishment
16     called the Bootleg Theater in Los Angeles that is also a popular social
17     venue, American Legion Hall in Baldwin Park and Glass House in
18     Pomona.
19 13. Any and all persons, including defendants, who know Plaintiff and the
20    wrestling character “Joey Ryan”, knows that the two are related to,
21     associated with, principals of and owners and promoters of Bar Wrestling
22     and that Bar Wrestling is a Los Angeles, California based promotion that
23     operates in Los Angeles, California.
24 14. In addition to promotions, Plaintiff is, and was, a talented and
25    entertaining wrestler and has made wrestling appearances in some of the
26     more nationally recognized promotions, including World Wrestling
27
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           3
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 4 of 38 Page ID #:4


       Entertainment (WWE) and Ring of Honor (ROH), Lucha Underground
 1     (Lucha) and Impact Wrestling (Impact).
 2 15. Through the years “Joey Ryan” became a popular wrestling character
 3    and thus on or about 2011, ten years after Plaintiff’s creation of “Joey
 4     Ryan”, Plaintiff produced merchandise that Plaintiff would sell at wrestling
 5     shows and on his website, for example, socks, t-shirts, sweatshirts, hats,
 6     toys, pins, comic books, autograph pictures, etc. that depict the “Joey
 7     Ryan” likeness, posed and in action.
 8 16. Having the ability to derive income from selling merchandise is one of
 9    the goals of professional wrestlers and is common for professional
10     wrestlers after the wrestler achieves a higher level of popularity, which
11     would be a market indicator on determining the probability of success of
12     merchandise sales and justify incurring the cost of production.
13 17. For the past twenty years, Plaintiff spent a great deal of resources,
14    including, time and money, in promoting himself as a wrestler and
15     promoting his wrestling shows, including Bar Wrestling, as well as
16     developing innovative ways to keep his wrestling character “Joey Ryan”
17     popular and/or interesting to the wrestling community.
18 18. The popularity of a wrestler may be determined by how many persons
19    are interested in the wrestler’s activities and thoughts. Over the last fifteen
20     years or so “social networking” or “social media” applications and websites
21     have been one of the go-to indicators of the level of popularity and public
22     interest in persons and subject matters.
23 19. Plaintiff has performed in twelve different countries and over half of the
24    United States. Beginning in 2016, Plaintiff’s popularity and interest have
25     grown to performing in more than two hundred events per year.
26 20. Twitter is a social networking or social media service where users can
27    publish or post messages and statements in order to interact with other
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            4
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 5 of 38 Page ID #:5


       users. The messages are called “tweets”. Registered users can publish or
 1     post messages and statements, but non-registered users can only read
 2     them. Unless the registered users change the default setting, tweets can
 3     be read by any person who can access twitter.com. That is to say Twitter
 4     is not an application that is meant to make the user’s messages more
 5     private. In the instant case the defendants all had, and have, their Twitter
 6     messages, i.e., tweets, retweets, replies, and likes, accessible and
 7     displayed to any person who can access Twitter.
 8 21. Twitter also permits account holders to “follow” each other so that each
 9    user can be directly notified of posts made by other accountholders.
10 22. Twitter explains what a “Like” is in its “Help Center” webpage, “Likes
11    are represented by a small heart and are used to show appreciation for a
12     Tweet. You can view the Tweets you've liked from your profile page by
13     clicking or tapping into the Likes tab.”
14 23. Twitter explains what a “Retweet” is in its “Help Center” webpage, “A
15    Retweet is a re-posting of a Tweet. Twitter's Retweet feature helps you
16     and others quickly share that Tweet with all of your followers. You can
17     Retweet your own Tweets or Tweets from someone else. Sometimes
18     people type ‘RT’ at the beginning of a Tweet to indicate that they are re-
19     posting someone else's content. This isn't an official Twitter command or
20     feature, but signifies that they are quoting another person's Tweet.” As
21     such, resending messages to the public and other users are made by the
22     volitional act of the Twitter accountholder. All defendants herein retweets
23     were made by the volitional act of each, and all of the defendants.
24 24. Generally, a hashtag, i.e., “#”, that is followed by specific characters
25    make content more discoverable on social media platforms and assist in
26     engaging with other social media users based on a common theme or
27     interest. Clicking on or searching any hashtag directs a user to
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                            5
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 6 of 38 Page ID #:6


       every social media post using the same hashtag, whether Twitter,
 1     Instagram, Facebook, etc. Twitter explains what a hashtag is in its “Help
 2     Center” webpage,
 3              A hashtag—written with a # symbol—is used to index
 4              keywords or topics on Twitter. This function was
                created on Twitter, and allows people to easily follow
 5              topics they are interested in.
 6              Using hashtags to categorize Tweets by keyword
                •     People use the hashtag symbol (#) before a
 7
                relevant keyword or phrase in their Tweet to
 8              categorize those Tweets and help them show more
                easily in Twitter search.
 9
                •     Clicking or tapping on a hashtagged word in any
10              message shows you other Tweets that include that
                hashtag.
11
                •     Hashtags can be included anywhere in a Tweet.
12              •     Hashtagged words that become very popular
13              are often trending topics.

14 25.    Instagram is another social networking or social media service that
15     allows users to upload videos and photos and uses hashtags to connect
16     users in the same manner as Twitter. When one user wants to check on
17     and routinely get updates on another Instagram account holder, the user
18     can “follow” another Instagram user, much like Twitter.
19 26.    Instagram uses what it calls “stories” for Instagram accountholders to
20     more closely directly connect with their followers. Stories are posts of
21     videos, photos and statements made by the Instagram account holder that
22     are made directly available to the Instagram accountholder’s followers and
23     remain available for twenty-four hours. After an item is posted to the
24     accountholder’s story, those following are notified of the story post.
25 27.    Up until June 2020 Plaintiff had 157,000 followers on his Instagram
26     account and 143,000 followers on his Twitter account.
27 28.    Plaintiff has a Twitter “handle” of “JoeyRyanOnline”, which is to say that
28     such is the manner in which Plaintiff is identified in his Twitter social media
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            6
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 7 of 38 Page ID #:7


       account. The Twitter handle is usually identified by the characters
 1     following “@”. Additionally, a social media “handle” is the manner in which
 2     a person is identified in the social media application/website.
 3 29. In or around June 2020, “#SpeakingOut” is a social media trend and
 4    community that is being used to accuse wrestlers, promotors,
 5     personalities and journalists of sexual misconduct.
 6 30. Patreon is website or platform that allow artists and creators to publish
 7    content, e.g., videos’, photos, etc. and also allows users to interact
 8     through chat, for example, by paying monthly membership fee. By paying
 9     the membership fee persons become “patrons”. Plaintiff is and was a
10     member of Patreon and does, and did, have subscribers who paid Plaintiff
11     monthly membership fees that paid for access to Plaintiff’s posted videos,
12     photos, media, etc.
13 31. Cameo is website to create income stream. As Cameo.com describes
14    on its “Frequently Asked Questions” webpage, “Cameo operates the
15     CAMEO™ Marketplace — through our website and app — that lets fans
16     book a personalized video shout-out — a CAMEO video — from their
17     favorite talent. Our mission is to create the most personalized and
18     authentic fan experiences in the world.”
19 32. As to all of the defendants’ conduct above and below described,
20    specifically since defendants have published their statements on social
21     networking sites, Plaintiff has,
22           a. Lost followers on his Twitter account of at least 11,000 followers
23              and is no longer getting 1,000 followers per month as Plaintiff
24              was prior to defendant’s statements;
25           b. Lost followers on his Instagram account at least 8,000 followers
26              and is no longer getting 1,000 followers per month as Plaintiff
27              was prior to defendant’s statements;
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           7
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 8 of 38 Page ID #:8


             c. Lost venues for his Bar Wrestling promotions, including Bootleg
 1              Theatre in Los Angeles, American Legion Hall in Baldwin Park
 2              and Glass House in Pomona;
 3           d. Lost revenues from Bar Wrestling in the amount of $1,500.00 per
 4              month from distribution and streaming services and $2,000.00
 5              per event with two events per month;
 6           e. Lost revenues from merchandising in the amount of $1,000.00
 7              per month;
 8           f. Lost revenues in his Patreon account in the amount of $3,000.00
 9              per month;
10           g. Lost revenues in his Cameo account in the amount of $500.00
11              per month;
12           h. Lost revenues from Twitch account in the amount of $1,000.00
13              per month plus subscription shares and tips from subscribers;
14           i. Lost revenues from Wrestling Performance Bookings of
15              $8,000.00 to $10,000.00 per month.
16
              IV. FALSE STATEMENTS MADE ABOUT PLAINTIFF
17 A.     Natasha Loxton
18 33.    As of September 17, 2020, defendant, Natasha Loxton (Loxton), had
19     751 “Following” and 10,000 “Followers” on her Twitter account wherein
20     she used the handle “SierraLoxton”. Natasha Loxton is also known as
21     “Sierra Loxton” and performs as a professional wrestler and entertainer
22     under the pseudonym “Sierra Loxton”.
23 34. On or about June 20, 2020, Loxton used her twitter account with the
24    handle “SierraLoxton” to make the statement, “I’ve had more than one
25     person come forward and told [sic] me that abuse you gave them. Don’t
26     you dare say you’ve trie [sic] to make it a safe place!! She would like to
27     remain Anonymous still! But fuck you Joey Ryan!!! #speakingout
28
                                                               Complaint for Damages and
                                                                    Demand for Jury Trial
                                           8
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 9 of 38 Page ID #:9


       twitter.com/JoeyRyanOnline…” and then attached a statement, made
 1     available to all by a click-through link, that included, “Early last year Joey
 2     Ryan flew me in …He took me straight to a bar where I only had a few
 3     drinks (strong mixed cocktails) and it got me pretty messed up. …and
 4     continued to let him down, but he was persistent about it. He asked me if
 5     he could come in, I told him no because that wasn’t a good idea. He said
 6     only for a minute and I still said no, he said can I at least kiss you, I felt
 7     really awkward so reluctantly said ok. I was struggling to open my cold
 8     medicine packet back from the door so he let himself in and opened it for
 9     me. He then pursued me and after countlessly saying I wasn’t interested
10     and said no, he sexually assaulted me. I found the courage to run to the
11     bathroom and locked myself inside. …He told me to act like it never
12     happened, it will be between you and me and wanted to make sure we
13     were good.” (in pertinent part.) (Loxton First Defamatory Statement)
14 35. The attachment that was part of the Loxton First Defamatory Statement
15    appeared to be originally prepared on another word processing
16     application, that is to say, not on the Twitter application, and appeared to
17     be prepared by the person stating she was sexually assaulted by Plaintiff.
18     The person who prepared the attachment was, defendant Olivia Hasler
19     (Hasler), also known as, Penelope Ford. Hasler is also known as
20     “Penelope Ford” and performs as a professional wrestler and entertainer
21     under the pseudonym “Penelope Ford”.
22 36. As of September 10, 2020, Loxton First Defamatory Statement was
23    Replied to 24 times and ”Retweeted” at least 259 times, with 753 “Likes”.
24 37. Loxton was fully aware that Plaintiff lived in Southern California and
25    was intending to damage the reputation of a person that lived in California,
26     because Loxton First Defamatory Statement indicates “Early last year
27
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                              9
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 10 of 38 Page ID #:10


        Joey Ryan flew me in” where the “in” was Los Angeles, California. The
 1      “bar” referred to in the statement is a bar in Los Angeles, California.
 2 38. On or about June 21, 2020, Loxton used her twitter account with the
 3    handle “SierraLoxton” to make the statement, “Another story regarding
 4      Joey Ryan from a woman who would like to remain Anonymous. This boils
 5      my blood #speakingout” and then attached a statement, made available to
 6      all by a click-through link, that included, “Joey Ryan was like my best
 7      friend….He started getting flirty. …He asked if he could take a shower with
 8      me. I said no, you should go to your room. He wouldn’t leave. He started
 9      to touch my shoulders and kiss my arms. I felt paralyzed. I told him no and
10      kept pushing him away. He didn’t stop. This kept on for a while until I felt
11      my mind zone out of what was happening. He tried to take off my pants. I
12      told him no. I was holding onto them trying to keep them on. He still tried
13      to take them off. Eventually he stopped trying and just took off his….He
14      was on top of me. …He didn’t stop. He grabbed my limp hand, and made
15      me grab his privates. He used my limp hand as a masturbation tool. …I
16      told him I didn’t want to do any of that. …I later found out I wasn’t the only
17      one he did this kind of thing with. I never want him to be able to do this
18      again to someone….” (in pertinent part.) (Loxton Second Defamatory
19      Statement)
20 39. The attachment that was part of the Loxton Second Defamatory
21    Statement appeared to be originally prepared on another word processing
22      application that is to say, not on the Twitter application, and appeared to
23      be prepared by the person stating she was sexually assaulted by Plaintiff.
24      The person who prepared the attachment is, and was, defendant, Priscilla
25      Kelly (Kelly). Kelly performs as a professional wrestler and entertainer.
26 40. As of September 1, 2020, Loxton Second Defamatory Statement was
27    Replied to 24 times and ”Retweeted” at least 259 times, with 753 “Likes”.
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            10
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 11 of 38 Page ID #:11


     41.   On information and belief, both Loxton First Defamatory Statement and
 1      Loxton Second Defamatory Statement are available to view by any person
 2      interested or who happens upon Loxton’s Twitter timeline. Also, no
 3      statement retracting Loxton First Defamatory Statement and Loxton
 4      Second Defamatory Statement has been made by Loxton.
 5 42. In addition, since Loxton First Defamatory Statement and Loxton
 6    Second Defamatory Statement includes the “#SpeakingOut” identifier, any
 7      person who google searches #SpeakingOut will necessarily read Loxton
 8      First Defamatory Statement and Loxton Second Defamatory Statement.
 9 43. Loxton First Defamatory Statement and Loxton Second Defamatory
10    Statement is, and was, false, including that Plaintiff did not assault Hasler
11      or Kelly in any way shape or form, sexual or otherwise. Any intimate acts
12      between Plaintiff and Hasler or Kelly were made with Hasler’s and Kelly’s
13      clear consent.
14 B.      Olivia Hasler
15 44.     Defendant, Oliva Hasler (Hasler) is also known as “Penelope Ford”
16      and performs as a professional wrestler and entertainer under the
17      pseudonym “Penelope Ford”.
18 45. On or about June 20, 2020, defendant Hasler prepared the following
19    statement, “Early last year Joey Ryan flew me in …He took me straight to
20      a bar where I only had a few drinks (strong mixed cocktails) and it got me
21      pretty messed up. …and continued to let him down, but he was persistent
22      about it. He asked me if he could come in, I told him no because that
23      wasn’t a good idea. He said only for a minute and I still said no, he said
24      can I at least kiss you, I felt really awkward so reluctantly said ok. I was
25      struggling to open my cold medicine packet back from the door so he let
26      himself in and opened it for me. He then pursued me and after countlessly
27      saying I wasn’t interested and said no, he sexually assaulted me. I found
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                             11
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 12 of 38 Page ID #:12


        the courage to run to the bathroom and locked myself inside. …He told me
 1      to act like it never happened, it will be between you and me and wanted to
 2      make sure we were good.” (in pertinent part.) (Hasler Defamatory
 3      Statement)
 4 46. On or about June 20, 2020, Hasler directed Loxton to use Loxton’s
 5    Twitter account with the handle “SierraLoxton” to publish Hasler
 6      Defamatory Statement.
 7 47. Hasler was fully aware of the many followers that Loxton had on her
 8    Twitter account and was fully aware that the Hasler Defamatory Statement
 9      would be published, and was published, would be republished, and was
10      republished, to other Twitter users.
11 48. On information and belief, Hasler Defamatory Statement is available to
12    view by any person interested or who happens upon Loxton’s Twitter
13      timeline. Also, no statement retracting Hasler Defamatory Statement
14      contained in the Loxton First Defamatory Statement has been made by
15      Hasler.
16 49. In addition, since Hasler Defamatory Statement includes the
17    “#SpeakingOut” identifier, any person who google searches #SpeakingOut
18      will necessarily read Hasler Defamatory Statement.
19 50. Hasler was fully aware that Plaintiff lived in Southern California and
20    was intending to damage the reputation of a person that lived in California,
21      because Hasler Defamatory Statement expressly states that Plaintiff “flew
22      me in”, Hasler did meet Plaintiff in Southern California and Plaintiff did tell
23      Hasler that he lived in Southern California.
24 51. Hasler Defamatory Statement is, and was, false, including that Plaintiff
25    did not assault Hasler in any way shape or form, sexual or otherwise. Any
26      intimate acts between Plaintiff and Hasler were made with Hasler’s clear
27      consent.
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                             12
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 13 of 38 Page ID #:13


     C.      Pricilla Kelly
 1 52. Defendant, Priscilla Kelly (Kelly). Kelly performs as a professional
 2    wrestler and entertainer.
 3 53. On or about June 21, 2020, defendant Kelly prepared the following
 4    statement, that included, “Joey Ryan was like my best friend….He started
 5        getting flirty. …He asked if he could take a shower with me. I said no, you
 6        should go to your room. He wouldn’t leave. He started to touch my
 7        shoulders and kiss my arms. I felt paralyzed. I told him no and kept
 8        pushing him away. He didn’t stop. This kept on for a while until I felt my
 9        mind zone out of what was happening. He tried to take off my pants. I told
10        him no. I was holding onto them trying to keep them on. He still tried to
11        take them off. Eventually he stopped trying and just took off his….He was
12        on top of me. …He didn’t stop. He grabbed my limp hand, and made me
13        grab his privates. He used my limp hand as a masturbation tool. …I told
14        him I didn’t want to do any of that. …I later found out I wasn’t the only one
15        he did this kind of thing with. I never want him to be able to do this again
16        to someone….” (in pertinent part.) (Kelly Defamatory Statement)
17 54. On or about June 21, 2020, Kelly directed Loxton to use Loxton’s
18    Twitter account with the handle “SierraLoxton” to publish Kelly Defamatory
19        Statement.
20 55. Kelly was fully aware of the many followers that Loxton had on her
21    Twitter account and was fully aware that the Kelly Defamatory Statement
22        would be published, and was published, would be republished, and was
23        republished, to other Twitter users.
24 56. On information and belief, Kelly Defamatory Statement is available to
25    view by any person interested or who happens upon Loxton’s Twitter
26        timeline. Also, no statement retracting Kelly Defamatory Statement
27
28
                                                                   Complaint for Damages and
                                                                        Demand for Jury Trial
                                              13
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 14 of 38 Page ID #:14


        contained in the Loxton Second Defamatory Statement has been made by
 1      Kelly.
 2 57. In addition, since Kelly Defamatory Statement includes the
 3    “#SpeakingOut” identifier, any person who google searches #SpeakingOut
 4      will necessarily read Kelly Defamatory Statement.
 5 58. Hasler was fully aware that Plaintiff lived in Southern California and
 6    was intending to damage the reputation of a person that lived in California,
 7      because Plaintiff and Kelly were friends and Plaintiff did tell Hasler that he
 8      lived in Southern California.
 9 59. Kelly Defamatory Statement is, and was, false, including that Plaintiff
10    did not assault Kelly in any way shape or form, sexual or otherwise. Any
11      intimate acts between Plaintiff and Kelly were made with Kelly’s clear
12      consent.
13
                                           I. CLAIM I
14                     (Libel against all defendants and each of them)
15 60. Plaintiff incorporates by reference paragraphs 1 through 59 as though
16    fully set forth herein.
17 61. Defendants made and published the defamatory statements as
18    specifically described above and herein,
19               a. Loxton First Defamatory Statement;
20               b. Loxton Second Defamatory Statement;
21               c. Hasler Defamatory Statement;
22               d. Kelly Defamatory Statement.
23 62. Defendants used at least Twitter, including on and in each of their own
24    Twitter subscriptions, accounts, identities, and handles, to write, and
25      thereby publish, the defamatory statements described above and
26      incorporated by reference herein, which included, that (1) Plaintiff
27      assaulted Hasler and Kelly; (2) Plaintiff committed a sexual battery on
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                             14
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 15 of 38 Page ID #:15


        Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner that would
 1      be considered a felony;(4) defendants engaged in sexual acts with Plaintiff
 2      without Defendants’ consent; and/or (5) defendants were forced by
 3      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 4      fear, threat and intimidation.
 5 63. On information and belief, defendants did use other social media
 6    websites to write, and thereby publish, the defamatory statements
 7      described above and incorporated by reference herein.
 8 64. Prior to publishing the defamatory statements, defendants were fully
 9    aware that Twitter and the other social media websites used to publish
10      defendant’s defamatory statements described above and incorporated by
11      reference herein had members and subscribers located worldwide and
12      were connected to the professional wrestling industry, because
13      defendants were users, subscribers, account holders of Twitter and had
14      Twitter handles and thus understood how Twitter and social media
15      websites worked.
16 65. Prior to publishing the defamatory statements, defendants were fully
17    aware that Twitter had a membership of approximately in excess of three
18      hundred million persons and that by publishing the defamatory
19      statements, the defamatory statements would be read by hundreds to
20      thousands of Twitter’s membership, because defendants were users,
21      subscribers, account holders of Twitter and had Twitter handles and thus
22      understood how Twitter and social media websites worked.
23 66. Prior to publishing the defamatory statements, defendants were fully
24    aware that publishing the defamatory statements described above and
25      incorporated by reference herein would reach the eyes and ears of at
26      least hundreds to thousands of persons, and that after defendants did
27      publish the defamatory statements described above and incorporated by
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            15
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 16 of 38 Page ID #:16


        reference herein that the published defamatory statements did reach the
 1      eyes and ears of at least hundreds to thousands of persons, because
 2      defendants were users, subscribers, account holders of Twitter and had
 3      Twitter handles and thus understood how Twitter and social media
 4      websites worked.
 5 67. Defendants published the defamatory statements described above and
 6    incorporated by reference herein fully aware that Plaintiff lived in Los
 7      Angeles, California and that Plaintiff was a professional wrestler and
 8      promotor in the state of California. Defendants were fully aware that
 9      Plaintiff was a principal of Bar Wrestling and that Bar Wrestling promoted
10      wrestling matches in bars in Southern California.
11 68. Defendants were fully aware that Defendants defamatory statements
12    described above and incorporated by reference herein would cause a
13      negative effect on Plaintiff as a professional wrestler and wrestling
14      promotor, i.e., defendants intended that the defamatory statements would
15      prevent Plaintiff from practicing as a professional wrestler and further
16      wrestling promotions. In addition, defendants were fully aware that
17      because of the defamatory statements, Plaintiff’s reputation would be
18      damaged in the community in California and the virtual community located
19      in the world-wide-web that were related to Plaintiff’s as a professional
20      wrestler and wrestling promotor
21 69. It was, is, and has always been, untrue, and false, that (1) Plaintiff
22    assaulted Hasler and Kelly; (2) Plaintiff committed a sexual battery on
23      Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner that would
24      be considered a felony;(4) defendants engaged in sexual acts with Plaintiff
25      without Defendants’ consent; and/or (5) defendants were forced by
26      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
27      fear, threat and intimidation.
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            16
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 17 of 38 Page ID #:17


     70.   Defendant’s defamatory statements were not privileged and Plaintiff did
 1      not consent to the publication of the defamatory statements. Plaintiff, in
 2      fact, implored defendants to stop the publication of the defamatory
 3      statements. Each of the defendants responded by repeating more
 4      statements that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff
 5      committed a sexual battery on Hasler and Kelly; (3) Plaintiff committed (1)
 6      and (2) in a manner that would be considered a felony;(4) defendants
 7      engaged in sexual acts with Plaintiff without Defendants’ consent; and/or
 8      (5) defendants were forced by Plaintiff to engage in sexual acts with
 9      Plaintiff, forced meaning the use of fear, threat and intimidation.
10 71. Prior to publishing the defamatory statements, defendants knew and
11    otherwise were fully aware that the defamatory statements were not true.
12 72. Prior to publishing the defamatory statements, defendants acted in
13    reckless disregard for the truth in the defamatory statements by not
14      conducting any diligence, inquiry and investigation as to whether or not
15      the defamatory statements were true or false.
16 73. Prior to publishing the defamatory statements, defendants failed to use
17    reasonable care to determine the truth or falsity in the defamatory
18      statements by not conducting reasonable diligence, inquiry and
19      investigation as to whether or not the defamatory statements were true or
20      false.
21 74. The hundreds to thousands of person who did read defendants’
22    defamatory statements on Twitter and other social media websites
23      understood the defamatory statements to be of and concerning Plaintiff
24      and were understood by the hundreds to thousands of persons to mean
25      that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff committed a
26      sexual battery on Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a
27      manner that would be considered a felony;(4) defendants engaged in
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            17
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 18 of 38 Page ID #:18


        sexual acts with Plaintiff without Defendants’ consent; and/or (5)
 1      defendants were forced by Plaintiff to engage in sexual acts with Plaintiff,
 2      forced meaning the use of fear, threat and intimidation.
 3 75. Because of the facts and circumstances that were known to the
 4    hundreds to thousands of readers of the defamatory statements, including
 5      that Plaintiff was a professional wrestler and wrestling promotor in
 6      California,
 7         (1)The defamatory statements tended to injure Plaintiff as a
 8            professional wrestler and wrestling promotor, and otherwise injure
 9            Plaintiff whether or not as a professional wrestler and/or wrestling
10            promotor;
11         (2)The defamatory statements exposed Plaintiff to hatred, contempt,
12            ridicule, and shame by (1) persons residing in California; (2) persons
13            involved and interested in professional wrestling and wrestling
14            promotions; and (4) those persons using the world-wide-web
15            interested in Plaintiff, professional wrestling and wrestling
16            promotions; and
17         (3)The defamatory statements discouraged others from associating or
18            dealing with Plaintiff.
19 76. Defendants knew that the listeners and readers of the defamatory
20    statements would be compelled to republish the defamatory statements to
21      others by word of mouth, electronic communication and through social
22      media websites and the persons who did hear and did read the
23      defamatory statements did republish the defamatory statements to others,
24      because defendants were users, subscribers, account holders of Twitter
25      and had Twitter handles and thus understood how Twitter and social
26      media websites worked.
27 77.     Defendant’s defamatory statements caused Plaintiff to lose
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                             18
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 19 of 38 Page ID #:19


        employment and income.
 1 78. Defendant’s defamatory statements caused Plaintiff’s California and
 2    virtual community to shun him, avoid him and hate him and further caused
 3      Plaintiff’s California and virtual community to stop being his friend, stop
 4      following him, or otherwise end any, and all, connection and association to
 5      Plaintiff.
 6 79. Plaintiff’s personal and professional reputation were harmed as a result
 7    of defendant’s defamatory statements and such reputation is continuing to
 8      be harmed because defendants continue to make the same defamatory
 9      statements as described and continue to permit the defamatory
10      statements to go viral on social media websites.
11 80. Plaintiff sustained reputational and financial harm to his businesses,
12    professions and occupations as a result of the defamatory statements.
13 81. Plaintiff was damaged as set forth below and as follows,
14    WHEREFORE Plaintiff prays that this court grant relief in compensatory
15 damages, including those special and general, against each of the
16 defendants and in favor of Plaintiff in the amount of $5,000.000.00, for an
17 order retracting and correcting the defamatory statements, for equitable relief
18 based on principles that are fair and just, and for judgment as also set forth
19 below.
20    WHEREFORE, Plaintiff prays for judgment as set forth below.
21                                        II.CLAIM II
22                   (Libel Per Se against all defendants and each of them)
23 82. Plaintiff incorporates by reference paragraphs 1 through 81 as though
24    fully set forth herein.
25 83. Defendants made and published the defamatory statements as
26    specifically described above and herein,
27             a. Loxton First Defamatory Statement;
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                              19
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 20 of 38 Page ID #:20


              b. Loxton Second Defamatory Statement;
 1            c. Hasler Defamatory Statement;
 2            d. Kelly Defamatory Statement.
 3 84. Defendants made and published the defamatory statements as
 4    specifically described above, which among other things falsely accused
 5      Plaintiff of committing a crime that was a felony, e.g., rape, assault, and
 6      sexual battery, and accused Plaintiff of being unfit and incompetent to
 7      practice in his profession as a professional wrestler and wrestling
 8      promotor.
 9 85. Defendants used at least Twitter, including on and in each of their own
10    Twitter subscriptions, accounts, identities, and handles, to write, and
11      thereby publish, the defamatory statements described above and
12      incorporated by reference herein, which included, that (1) Plaintiff
13      assaulted Hasler and Kelly; (2) Plaintiff committed a sexual battery on
14      Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner that would
15      be considered a felony;(4) defendants engaged in sexual acts with Plaintiff
16      without Defendants’ consent; and/or (5) defendants were forced by
17      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
18      fear, threat and intimidation.
19 86. On information and belief, defendants did use other social media
20    websites to write, and thereby publish, the defamatory statements
21      described above and incorporated by reference herein
22 87. Prior to publishing the defamatory statements, defendants were fully
23    aware that Twitter and the other social media websites used to publish
24      defendant’s defamatory statements described above and incorporated by
25      reference herein had members and subscribers located worldwide and
26      were connected to the professional wrestling industry, because all
27      defendants were users, subscribers, account holders of Twitter and had
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            20
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 21 of 38 Page ID #:21


        Twitter handles and thus understood how Twitter and social media
 1      websites worked.
 2 88. Prior to publishing the defamatory statements, defendants were fully
 3    aware that Twitter had a membership of approximately in excess of three
 4      hundred million persons and that by publishing the defamatory
 5      statements, the defamatory statements would be read by hundreds to
 6      thousands of Twitter’s membership, because defendants were users,
 7      subscribers, account holders of Twitter and had Twitter handles and thus
 8      understood how Twitter and social media websites worked.
 9 89. Prior to publishing the defamatory statements, defendants were fully
10    aware that publishing the defamatory statements described above and
11      incorporated by reference herein would reach the eyes and ears of at
12      least hundreds to thousands of persons, and that after defendants did
13      publish the defamatory statements described above and incorporated by
14      reference herein that the published defamatory statements did reach the
15      eyes and ears of at least hundreds to thousands of persons, because
16      defendants were users, subscribers, account holders of Twitter and had
17      Twitter handles and thus understood how Twitter and social media
18      websites worked.
19 90. Defendants published the defamatory statements described above and
20    incorporated by reference herein fully aware that Plaintiff lived in Los
21      Angeles, California and that Plaintiff was a professional wrestler and
22      promotor in the state of California. Defendants were fully aware that
23      Plaintiff was a principal of Bar Wrestling and that Bar Wrestling promoted
24      wrestling matches in bars in Los Angeles, California.
25 91. Defendants were fully aware that Defendants defamatory statements
26    described above and incorporated by reference herein would cause a
27      negative effect on Plaintiff as a professional wrestler and wrestling
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            21
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 22 of 38 Page ID #:22


        promotor, i.e., defendants intended that the defamatory statements would
 1      prevent Plaintiff from practicing as a professional wrestler and further
 2      wrestling promotions. In addition, defendants were fully aware that
 3      because of the defamatory statements, Plaintiff’s reputation would be
 4      damaged in the community in California and the virtual community located
 5      in the world-wide-web that were related to Plaintiff’s as a professional
 6      wrestler and wrestling promotor
 7 92. It was, is, and has always been, untrue, and false, that (1) Plaintiff
 8    assaulted Hasler and Kelly; (2) Plaintiff committed a sexual battery on
 9      Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner that would
10      be considered a felony;(4) defendants engaged in sexual acts with Plaintiff
11      without Defendants’ consent; and/or (5) defendants were forced by
12      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
13      fear, threat and intimidation.
14 93. Defendant’s defamatory statements were not privileged and Plaintiff did
15    not consent to the publication of the defamatory statements. Plaintiff, in
16      fact, implored defendants to stop the publication of the defamatory
17      statements. Each of the defendants responded by repeating more
18      statements that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff
19      committed a sexual battery on Hasler and Kelly; (3) Plaintiff committed (1)
20      and (2) in a manner that would be considered a felony;(4) defendants
21      engaged in sexual acts with Plaintiff without Defendants’ consent; and/or
22      (5) defendants were forced by Plaintiff to engage in sexual acts with
23      Plaintiff, forced meaning the use of fear, threat and intimidation.
24 94. Prior to publishing the defamatory statements, defendants knew and
25    otherwise were fully aware that the defamatory statements were not true.
26 95. Prior to publishing the defamatory statements, defendants acted in
27    reckless disregard for the truth in the defamatory statements by not
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            22
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 23 of 38 Page ID #:23


        conducting any diligence, inquiry and investigation as to whether or not
 1      the defamatory statements were true or false.
 2 96. Prior to publishing the defamatory statements, defendants failed to use
 3    reasonable care to determine the truth or falsity in the defamatory
 4      statements by not conducting reasonable diligence, inquiry and
 5      investigation as to whether or not the defamatory statements were true or
 6      false.
 7 97. The hundreds to thousands of persons who did read defendant’s
 8    defamatory statements on Twitter and other social media websites
 9      understood that the defamatory statements to be of and concerning
10      Plaintiff and were understood by the hundreds to thousands of persons to
11      mean that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff committed a
12      sexual battery on Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a
13      manner that would be considered a felony;(4) defendants engaged in
14      sexual acts with Plaintiff without Defendants’ consent; and/or (5)
15      defendants were forced by Plaintiff to engage in sexual acts with Plaintiff,
16      forced meaning the use of fear, threat and intimidation.
17 98. Because of the facts and circumstances that were known to the
18    hundreds to thousands of readers of the defamatory statements, including
19      that Plaintiff was a professional wrestler and wrestling promotor in
20      California,
21      (1) The defamatory statements tended to injure Plaintiff as a professional
22         wrestler and wrestling promotor, and otherwise injure Plaintiff whether
23         or not as a professional wrestler and/or wrestling promotor;
24      (2) The defamatory statements exposed Plaintiff to hatred, contempt,
25         ridicule, and shame by (1) persons residing in California; (2) persons
26         involved and interested in professional wrestling and wrestling
27         promotions; and (4) those persons using the world-wide-web interested
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            23
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 24 of 38 Page ID #:24


           in Plaintiff, professional wrestling and wrestling promotions; and
 1      (3) The defamatory statements discouraged others from associating or
 2         dealing with Plaintiff.
 3 99. Defendants knew that the listeners and readers of the defamatory
 4    statements would be compelled to republish the defamatory statements to
 5      others by word of mouth, electronic communication and through social
 6      media websites and the persons who did hear and did read the
 7      defamatory statements did republish the defamatory statements to others,
 8      because defendants were users, subscribers, account holders of Twitter
 9      and had Twitter handles and thus understood how Twitter and social
10      media websites worked.
11 100. Defendant’s defamatory statements caused Plaintiff to lose
12   employment and income.
13 101. Defendant’s defamatory statements caused Plaintiff’s California and
14   virtual community to shun him, avoid him and hate him and further caused
15      Plaintiff’s California and virtual community to stop being his friend, stop
16      following him, or otherwise end any, and all, connection and association to
17      Plaintiff.
18 102. Plaintiff’s personal and professional reputation was harmed as a result
19   of defendant’s defamatory statements and such reputation is continuing to
20      be harmed because defendants continue to make the same defamatory
21      statements as described and continue to permit the defamatory
22      statements to go viral on social media websites.
23 103. Plaintiff sustained reputational and financial harm to his businesses,
24   professions and occupations as a result of the defamatory statements.
25 104. Plaintiff was damaged as set forth below and as follows,
26   WHEREFORE Plaintiff prays that this court grant relief in compensatory
27 damages, including those special and general, against each of the
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            24
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 25 of 38 Page ID #:25


     defendants and in favor of Plaintiff in the amount of $5,000.000.00, for an
 1 order retracting and correcting the defamatory statements, for equitable relief
 2 based on principles that are fair and just, and for judgment as also set forth
 3 below.
 4    WHEREFORE, Plaintiff prays for judgment as set forth below.
 5                                    III.CLAIM III
 6               (Trade Libel against all defendants and each of them)
 7 105. Plaintiff incorporates by reference paragraphs 1 through 104 as though
 8   fully set forth herein.
 9 106. Defendants made and published the defamatory statements as
10   specifically described above, which among other things falsely accused
11      Plaintiff of committing and rendering unprofessional and substandard
12      services as a professional wrestler, wrestling promotor, and additionally
13      tarnished the “Joey Ryan” brand name. Plaintiff has spent over twenty
14      years in developing his brand by promoting his wrestling, personality, and
15      character portrayal of “Joey Ryan” more immediately, through social
16      media websites, including Twitter, Facebook, YouTube, Patreon and
17      Cameo. Patreon and Cameo garnered monthly revenues to Plaintiff. The
18      Joey Ryan brand also generated revenues in merchandising, ironically
19      purchased by some of Joey Ryan’s false accusers.
20 107. Defendants made and published the defamatory statements as
21   specifically described above and herein,
22            a. Loxton First Defamatory Statement;
23            b. Loxton Second Defamatory Statement;
24            c. Hasler Defamatory Statement;
25            d. Kelly Defamatory Statement
26 108. Defendants used at least Twitter, including on and in each of their own
27   Twitter subscriptions, accounts, identities, and handles, to write, and
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            25
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 26 of 38 Page ID #:26


        thereby publish, the defamatory statements described above and
 1      incorporated by reference herein, which included, that (1) Plaintiff
 2      assaulted Hasler and Kelly; (2) Plaintiff committed a sexual battery on
 3      Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner that would
 4      be considered a felony;(4) defendants engaged in sexual acts with Plaintiff
 5      without Defendants’ consent; and/or (5) defendants were forced by
 6      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 7      fear, threat and intimidation.
 8 109. On information and belief, defendants did use other social media
 9   websites to write, and thereby publish, the defamatory statements
10      described above and incorporated by reference herein
11 110. Prior to publishing the defamatory statements, defendants were fully
12   aware that Twitter and the other social media websites used to publish
13      defendant’s defamatory statements described above and incorporated by
14      reference herein had members and subscribers located worldwide and
15      were connected to the professional wrestling industry, because
16      defendants were users, subscribers, account holders of Twitter and had
17      Twitter handles and thus understood how Twitter and social media
18      websites worked.
19 111. Prior to publishing the defamatory statements, defendants were fully
20   aware that Twitter had a membership of approximately in excess of three
21      hundred million persons and that by publishing the defamatory
22      statements, the defamatory statements would be read by hundreds to
23      thousands of Twitter’s membership, because defendants were users,
24      subscribers, account holders of Twitter and had Twitter handles and thus
25      understood how Twitter and social media websites worked.
26 112. Prior to publishing the defamatory statements, defendants were fully
27   aware that publishing the defamatory statements described above and
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            26
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 27 of 38 Page ID #:27


        incorporated by reference herein would reach the eyes and ears of at
 1      least hundreds to thousands of persons, and that after defendants did
 2      publish the defamatory statements described above and incorporated by
 3      reference herein that the published defamatory statements did reach the
 4      eyes and ears of at least hundreds to thousands of persons, because
 5      defendants were users, subscribers, account holders of Twitter and had
 6      Twitter handles and thus understood how Twitter and social media
 7      websites worked.
 8 113. Defendants published the defamatory statements described above and
 9   incorporated by reference herein fully aware that Plaintiff lived in Los
10      Angeles, California and that Plaintiff was a professional wrestler and
11      promotor in the state of California. Defendants were fully aware that
12      Plaintiff was a principal of Bar Wrestling and that Bar Wrestling promoted
13      wrestling matches in bars in Los Angeles, California.
14 114. Defendants were fully aware that Defendants defamatory statements
15   described above and incorporated by reference herein would cause a
16      negative effect on Plaintiff as a professional wrestler and wrestling
17      promotor, i.e., defendants intended that the defamatory statements would
18      prevent Plaintiff from practicing as a professional wrestler and further
19      wrestling promotions. In addition, defendants were fully aware that
20      because of the defamatory statements, Plaintiff’s reputation would be
21      damaged in the community in California and the virtual community located
22      in the world-wide-web that were related to Plaintiff’s as a professional
23      wrestler and wrestling promotor
24 115. It was, is, and has always been, untrue, and false, that (1) Plaintiff
25   assaulted Hasler and Kelly; (2) Plaintiff committed a sexual battery on
26      Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner that would
27      be considered a felony;(4) defendants engaged in sexual acts with Plaintiff
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            27
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 28 of 38 Page ID #:28


        without Defendants’ consent; and/or (5) defendants were forced by
 1      Plaintiff to engage in sexual acts with Plaintiff, forced meaning the use of
 2      fear, threat and intimidation.
 3 116. Defendant’s defamatory statements were not privileged and Plaintiff did
 4   not consent to the publication of the defamatory statements. Plaintiff, in
 5      fact, implored defendants to stop the publication of the defamatory
 6      statements. Each of the defendants responded by repeating more
 7      statements that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff
 8      committed a sexual battery on Hasler and Kelly; (3) Plaintiff committed (1)
 9      and (2) in a manner that would be considered a felony;(4) defendants
10      engaged in sexual acts with Plaintiff without Defendants’ consent; and/or
11      (5) defendants were forced by Plaintiff to engage in sexual acts with
12      Plaintiff, forced meaning the use of fear, threat and intimidation.
13 117. Prior to publishing the defamatory statements, defendants knew and
14   otherwise were fully aware that the defamatory statements were not true.
15 118. Prior to publishing the defamatory statements, defendants acted in
16   reckless disregard for the truth in the defamatory statements by not
17      conducting any diligence, inquiry and investigation as to whether or not
18      the defamatory statements were true or false.
19 119. Prior to publishing the defamatory statements, defendants failed to use
20   reasonable care to determine the truth or falsity in the defamatory
21      statements by not conducting reasonable diligence, inquiry and
22      investigation as to whether or not the defamatory statements were true or
23      false.
24 120. The hundreds to thousands of persons who did read defendant’s
25   defamatory statements on Twitter and other social media websites
26      understood that the defamatory statements to be of and concerning
27      Plaintiff and were understood by the hundreds to thousands of persons to
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            28
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 29 of 38 Page ID #:29


        mean that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff committed a
 1      sexual battery on Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a
 2      manner that would be considered a felony;(4) defendants engaged in
 3      sexual acts with Plaintiff without Defendants’ consent; and/or (5)
 4      defendants were forced by Plaintiff to engage in sexual acts with Plaintiff,
 5      forced meaning the use of fear, threat and intimidation.
 6 121. Because of the facts and circumstances that were known to the
 7   hundreds to thousands of readers of the defamatory statements, including
 8      that Plaintiff was a professional wrestler and wrestling promotor in
 9      California,
10      (1) The defamatory statements tended to injure Plaintiff as a professional
11         wrestler and wrestling promotor, and otherwise injure Plaintiff whether
12         or not as a professional wrestler and/or wrestling promotor;
13      (2) The defamatory statements exposed Plaintiff to hatred, contempt,
14         ridicule, and shame by (1) persons residing in California; (2) persons
15         involved and interested in professional wrestling and wrestling
16         promotions; and (4) those persons using the world-wide-web interested
17         in Plaintiff, professional wrestling and wrestling promotions; and
18      (3) The defamatory statements discouraged others from associating or
19         dealing with Plaintiff.
20 122. Defendants knew that the listeners and readers of the defamatory
21   statements would be compelled to republish the defamatory statements to
22      others by word of mouth, electronic communication and through social
23      media websites and the persons who did hear and did read the
24      defamatory statements did republish the defamatory statements to others,
25      because defendants were users, subscribers, account holders of Twitter
26      and had Twitter handles and thus understood how Twitter and social
27      media websites worked.
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            29
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 30 of 38 Page ID #:30


     123. Defendant’s defamatory statements caused Plaintiff to lose
 1      employment and income.
 2 124. Defendant’s defamatory statements caused Plaintiff’s California and
 3   virtual community to shun him, avoid him and hate him and further caused
 4      Plaintiff’s California and virtual community to stop being his friend, stop
 5      following him, or otherwise end any, and all, connection and association to
 6      Plaintiff.
 7 125. Plaintiff’s personal and professional reputation was harmed as a result
 8   of defendant’s defamatory statements and such reputation is continuing to
 9      be harmed because defendants continue to make the same defamatory
10      statements as described and continue to permit the defamatory
11      statements to go viral on social media websites.
12 126. Plaintiff sustained reputational and financial harm to his businesses,
13   professions and occupations as a result of the defamatory statements.
14 127. Plaintiff was damaged as set forth below and as follows,
15   WHEREFORE Plaintiff prays that this court grant relief in compensatory
16 damages, including those special and general, against each of the
17 defendants and in favor of Plaintiff in the amount of $5,000.000.00, for an
18 order retracting and correcting the defamatory statements, for equitable relief
19 based on principles that are fair and just, and for judgment as also set forth
20 below.
21    WHEREFORE, Plaintiff prays for judgment as set forth below.
22                                       IV.CLAIM IV
23                   (False Light against all defendants and each of them)
24 128. Plaintiff incorporates by reference paragraphs 1 through 127 as though
25   fully set forth herein.
26 129. Defendants published the defamatory statements as specifically
27   described above and incorporated herein, as
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                              30
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 31 of 38 Page ID #:31


              a. Loxton First Defamatory Statement;
 1            b. Loxton Second Defamatory Statement;
 2            c. Hasler Defamatory Statement;
 3            d. Kelly Defamatory Statement
 4            and the statements showed Plaintiff in a false light.
 5 130. The false light was highly offensive to a reasonable person in Plaintiff’s
 6   position, because Plaintiff did not rape, assault, commit sexual battery on
 7      any person.
 8 131. Defendants knew that the publication of the defamatory statements
 9   would create a false impression that (1) Plaintiff assaulted Hasler and
10      Kelly; (2) Plaintiff committed a sexual battery on Hasler and Kelly; (3)
11      Plaintiff committed (1) and (2) in a manner that would be considered a
12      felony;(4) defendants engaged in sexual acts with Plaintiff without
13      Defendants’ consent; and/or (5) defendants were forced by Plaintiff to
14      engage in sexual acts with Plaintiff, forced meaning the use of fear, threat
15      and intimidation.
16 132. Defendant’s defamatory statements were not privileged and Plaintiff did
17   not consent to the publication of the defamatory statements. Plaintiff, in
18      fact, implored defendants to stop the publication of the defamatory
19      statements.
20 133. Prior to publishing the defamatory statements, defendants knew that
21   publishing the defamatory statements would create a false impression
22      about Plaintiff.
23 134. Prior to publishing the defamatory statements, defendants acted in
24   reckless disregard for the truth in the defamatory statements by not
25      conducting any diligence, inquiry and investigation as to whether or not
26      the defamatory statements were true or false.
27 135. Prior to publishing the defamatory statements, defendants failed to use
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            31
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 32 of 38 Page ID #:32


        reasonable care to determine the truth or falsity in the defamatory
 1      statements by not conducting reasonable diligence, inquiry and
 2      investigation as to whether or not the defamatory statements were true or
 3      false.
 4 136. Plaintiff sustained reputational and financial harm as result of
 5   defendant’s publication of the defamatory statements.
 6         WHEREFORE Plaintiff requests that this court grant relief in
 7 compensatory damages, including those special and general, against each
 8 of the defendants and in favor of Plaintiff in the amount of $5,000.000.00, for
 9 an order retracting and correcting the defamatory statements and any
10 equitable relief based on principles that are fair and just.
11      WHEREFORE, Plaintiff prays for judgment as set forth below.
12                                      V.CLAIM V
13     (Intentional Infliction of Emotional Distress against defendants and each of
14                                        them)
15 137. Plaintiff incorporates by reference paragraphs 1 through 136 as though
16   fully set forth herein.
17 138. Defendants published the defamatory statements as specifically
18   described above and incorporated herein, as
19               a. Loxton First Defamatory Statement;
20               b. Loxton Second Defamatory Statement;
21               c. Hasler Defamatory Statement;
22               d. Kelly Defamatory Statement
23 139. Defendant’s conduct was outrageous.
24 140. Defendant’s conduct was intended by each defendant, or carried out in
25   reckless disregard, to cause Plaintiff emotional distress.
26 141. Plaintiff suffered severe emotional distress.
27 142. Defendant’s conduct was a substantial factor in causing Plaintiff’s
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            32
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 33 of 38 Page ID #:33


        emotional distress.
 1      WHEREFORE Plaintiff prays that this court grant relief in compensatory
 2 damages, including those special and general, against each of the
 3 defendants and in favor of Plaintiff in the amount of $5,000.000.00, for an
 4 order retracting and correcting the defamatory statements, for equitable relief
 5 based on principles that are fair and just, and for judgment as also set forth
 6 below.
 7    WHEREFORE, Plaintiff prays for judgment as set forth below.
 8                                        VI.CLAIM VI
 9 (Negligent Infliction of Emotional Distress against all defendants and each of
10                                      them)
11 143. Plaintiff incorporates by reference paragraphs 1 through 136 as though
12   fully set forth herein.
13 144. Defendants published the defamatory statements as specifically
14   described above and incorporated herein as,
15               a. Loxton First Defamatory Statement;
16               b. Loxton Second Defamatory Statement;
17               c. Hasler Defamatory Statement;
18               d. Kelly Defamatory Statement
19 145. Prior to publishing the defamatory statements, defendants failed to use
20   reasonable care to determine the truth or falsity in the defamatory
21      statements by not conducting reasonable diligence, inquiry and
22      investigation as to whether or not the defamatory statements were true or
23      false.
24 146. Defendants were at least negligent.
25 147. Plaintiff suffered severe emotional distress.
26 148. Defendant’s negligent conduct was a substantial factor in causing
27      Plaintiff’s emotional distress.
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                              33
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 34 of 38 Page ID #:34


           WHEREFORE Plaintiff prays that this court grant relief in compensatory
 1 damages, including those special and general, against each of the
 2 defendants and in favor of Plaintiff in the amount of $5,000.000.00, for an
 3 order retracting and correcting the defamatory statements, for equitable relief
 4 based on principles that are fair and just, and for judgment as also set forth
 5 below.
 6    WHEREFORE, Plaintiff prays for judgment as set forth below.
 7                                    VII.CLAIM VII
 8             (Injunctive Relief against all defendants and each of them)
 9 149. Plaintiff incorporates by reference paragraphs 1 through 148 as though
10   fully set forth herein.
11 150. Defendants has caused irreparable harm to Plaintiff’s businesses, in
12   reputation, in income, in the goodwill in the business that no amount of
13      damages could adequately compensate Plaintiff for injuries he sustained,
14      is sustaining and will sustain, because defendant’s defamatory statements
15      continue to be posted on internet websites such as Twitter, and
16      defendants continue to assert that the statements are true thereby
17      destroying Plaintiff’s reputation and business in an ongoing and
18      continuous manner.
19 151. Defendants continues to publish the defamatory statements on social
20   media making it impossible for Plaintiff to practice as a professional
21      wrestler and wrestling promotor and thus limiting Plaintiff’s income,
22      making the harm ongoing.
23 152. Defendant’s conduct is a substantial factor in Plaintiff’s ongoing harm.
24 153. Plaintiff prays this court for an order enjoining defendant, and each of
25   them, from making and publishing any, and all, defamatory statements
26      that (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff committed a
27      sexual battery on Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a
28
                                                                 Complaint for Damages and
                                                                      Demand for Jury Trial
                                            34
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 35 of 38 Page ID #:35


        manner that would be considered a felony;(4) defendants engaged in
 1      sexual acts with Plaintiff without Defendants’ consent; and/or (5)
 2      defendants were forced by Plaintiff to engage in sexual acts with Plaintiff,
 3      forced meaning the use of fear, threat and intimidation
 4 154. Plaintiff prays this court for an injunction ordering defendants, and each
 5   of them, to retract the defamatory statements and to take the defamatory
 6      statements down from the websites in which the statements were made
 7      and published, specifically defendants should retract and take down any,
 8      and all, defamatory statements made and published by defendants that
 9      (1) Plaintiff assaulted Hasler and Kelly; (2) Plaintiff committed a sexual
10      battery on Hasler and Kelly; (3) Plaintiff committed (1) and (2) in a manner
11      that would be considered a felony;(4) defendants engaged in sexual acts
12      with Plaintiff without Defendants’ consent; and/or (5) defendants were
13      forced by Plaintiff to engage in sexual acts with Plaintiff, forced meaning
14      the use of fear, threat and intimidation; and any iteration of such
15      statements,
16                                   VIII.CLAIM VIII
17            (Declaratory Relief against all defendants and each of them)
18 155. Plaintiff incorporates by reference paragraphs 1 through 154 as though
19   fully set forth herein.
20 156. So that Plaintiff may present to social media websites that the herein
21   defamatory statements violate the terms and conditions of social media
22      websites, if they do, regarding publication of false and defamatory
23      statements that tend to harass and harm other persons, Plaintiff prays that
24      this court declare as false statements that (1) Plaintiff assaulted Hasler
25      and Kelly; (2) Plaintiff committed a sexual battery on Hasler and Kelly; (3)
26      Plaintiff committed (1) and (2) in a manner that would be considered a
27      felony;(4) defendants engaged in sexual acts with Plaintiff without
28
                                                                  Complaint for Damages and
                                                                       Demand for Jury Trial
                                            35
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 36 of 38 Page ID #:36


        Defendants’ consent; and/or (5) defendants were forced by Plaintiff to
 1      engage in sexual acts with Plaintiff, forced meaning the use of fear, threat
 2      and intimidation
 3                               PRAYER FOR RELIEF
 4         Plaintiff, MEEHAN, prays as to the first through eighth claims:
 5 1.      Award Plaintiff $200,000.00 in economic damages as to each of the
 6         defendants or the amount lost by Plaintiff as a result of defendant’s
 7         conduct multiplied by the months from June 21, 2020 to the date of the
 8         award of economic damages;
 9 2.      Award Plaintiff $5,000,000.00 as to each of the defendants in non-
10         economic damages.
11 3.      Order an injunction permanently restraining and enjoining defendants
12         as set forth in Claim VII including:
13 a. Preventing defendants from making and publishing the defamatory
14    statements or any iteration of the defamatory statements as set forth
15      above and herein;
16 b. Ordering defendants to retract the defamatory statements as set forth
17   above and herein;
18 c. Ordering defendants to direct any, and all, websites that defendants
19    posted the defamatory statements as set forth above and herein, to delete
20      the defamatory statements;
21 4.      Award Plaintiff his actual damages;
22 5.      Award Plaintiff his costs, investigatory fees and expenses to the fullest
23         extent provided by law;
24 6.      Award punitive and exemplary damages against defendants and in
25         favor of Plaintiff in the sum of $10,000,000.00 by reason of defendants’,
26         and each of them, malice, hatred, ill-will, despicable and intentional
27         acts.
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                             36
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 37 of 38 Page ID #:37


     7.    Awarding Plaintiff such additional and further relief as the Court deems
 1         just and proper.
 2 Dated: September 24, 2020
 3                                       UTZURRUM LAW OFFICES, A.P.C.
 4
 5
 6                                       By:         /s/ Joe Utzurrum
 7                                       Joe Utzurrum, Attorney for Plaintiff,
 8                                       JOSEPH R. MEEHAN
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            37
     Case 2:20-cv-08802 Document 1 Filed 09/24/20 Page 38 of 38 Page ID #:38


   UTZURRUM LAW OFFICES, A.P.C.
 1 Joe Utzurrum, Esq.
   Cal Bar Number 171701
 2 11620 Wilshire Blvd. Ste. 900
   Los Angeles, California 90025
 3 Tele 310.887.1837
   Email joe@ulawoffices.com
 4
 5 Attorneys for Plaintiff, JOSEPH R.
   MEEHAN
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11 JOSEPH R. MEEHAN,                   ) Case No.
                                       )
12                    Plaintiff,       ) DEMAND FOR JURY TRIAL
13                                     )
                vs.                    )
14                                     )
     NATASHA LOXTON aka NATASHA )
15   HARRISON, OLIVIA HASLER and       )
     PRISCILLA KELLY,                  )
16                                     )
17                    Defendants,      )
         Plaintiff, JOSEPH R. MEEHAN, hereby, by and through its counsel of
18
     record, request and demand that the case and matters therein be tried in
19
     front of a jury.
20
     Dated: September 24, 2020
21
                                         UTZURRUM LAW OFFICES, A.P.C.
22
23
24
                                         By:         /s/ Joe Utzurrum
25
                                         Joe Utzurrum, Attorney for Plaintiff,
26
                                         JOSEPH R. MEEHAN
27
28
                                                                Complaint for Damages and
                                                                     Demand for Jury Trial
                                            38
